Case: 11-14618      Date Filed: 03/21/2013      Page: 1 of 9

                                                                  [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 11-14618
                             ________________________

                        D.C. Docket No. 3:10-cv-00222-MCR

DZ BANK AG DEUTSCHE ZENTRAL
GENOSSENSCHAFTSBANK, FRANKFURT
AM MAIN, NEW YORK BRANCH,

                                               Plaintiff- Counter Defendant - Appellee,

                                          versus

MICHAEL MCCRANIE,
a.k.a. Michael J. McCranie,

                                         Defendant-Counter Claimant - Appellant.
                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (March 21, 2013)

Before O’CONNOR, * Associate Justice Retired, and MARCUS and PRYOR,
Circuit Judges.

O’CONNOR, Supreme Court Justice (Ret.):


*
 Honorable Sandra Day O’Connor, Associate Justice (Retired) of the United States Supreme
Court, sitting by designation.
               Case: 11-14618     Date Filed: 03/21/2013     Page: 2 of 9

      Claiming to be the holder in due course of a commercial loan on which

Appellant Michael McCranie had defaulted, Appellee DZ Bank brought an

enforcement suit in federal district court. McCranie defended the suit on the

grounds that DZ Bank was not in fact a holder of the loan because of a problem in

the chain of title, and that even if it was, it had obtained the loan subject to certain

valid defenses that prevented enforcement. The District Court granted summary

judgment to DZ Bank. Because we find that the facts surrounding the loan’s chain

of title were in material dispute, we reverse and remand for further proceedings.

                                           I.

      Although our ultimate point is that there are some key facts in dispute, many

of them are uncontested. In October 2000, McCranie entered into an agreement

with Brooke Corporation, an insurance franchising company, to buy a local

franchise in Florida. McCranie borrowed money from a Brooke affiliate called

Brooke Credit to finance the sale, and agreed in return to write policies exclusively

through Brooke, paying off the loan over time with his commissions. See Dkt. No.

63-1 at 1-4; Dkt. No. 54-1 at 2. The original note, as well as a supplemental note

executed in 2002, were both made payable only to Brooke Credit or its successors

and assigns. See Dkt. No. 63-1 at 27; Dkt. No. 54-1 at 6.

      Trouble arose in August 2008, when McCranie became aware of serious

allegations of wrongdoing at Brooke. According to McCranie, these allegations

                                            2
              Case: 11-14618     Date Filed: 03/21/2013   Page: 3 of 9

caused the major insurers to stop working through Brooke, making it impossible

for McCranie to write policies, earn commissions, and pay back his loan.

McCranie also alleges that Brooke stopped paying him commissions that he was

owed out of his trust account. As a result, McCranie wrote to Brooke saying that

he wanted to terminate his agreement and restructure his relationship with the

insurance carriers so that he could work with them directly and keep the agency

afloat. Brooke refused, but continued to unravel—leaving McCranie’s franchise

all but worthless. Dkt. No. 63-1 at 5-6.

      Shortly thereafter, in early October 2008, McCranie received payment

demands from two different entities who claimed to have the right to collect on his

loan as a consequence of Brooke’s demise. The first was from Appellee DZ Bank.

Its letter acknowledged McCranie’s effort to terminate his agreement with Brooke.

But it explained that Brooke Credit had sold the loan to Brooke Funding, which in

turn had pledged the loan to DZ Bank, which now intended to start collecting

payments. Dkt. No. 63-1 at 64. The second letter was from Home Federal Savings

& Loan.     It explained that Home Federal had purchased a large interest in

McCranie’s loan from Brooke Credit in 2004, and that it intended to start

collecting payments based on Brooke’s default under that 2004 agreement. A copy

of the agreement was attached. Dkt No. 63-1 at 68-71. McCranie did not make

payments to DZ Bank. Dkt. No. 54-1 at 3. DZ Bank then initiated the present suit.

                                           3
              Case: 11-14618     Date Filed: 03/21/2013   Page: 4 of 9

      As the rival payment demands suggest, the dispute in this case centers on

what really happened with McCranie’s loan between 2002 and 2008. DZ Bank

contends that, at some point in that span, Brooke Credit assigned the loan to

Brooke Funding. See Dkt. No. 54-1 at 2. It further contends that, in August 2006,

Brooke Funding pledged the loan to DZ Bank as collateral for a different loan on

which Brooke Funding later defaulted. Its evidence for this chain of title is hardly

ironclad.   It points to a “Surrender of Collateral” agreement entered into on

October 30, 2008, which references the supposed 2006 agreement and lists

McCranie’s loan among the collateral to be surrendered from Brooke Funding to

the bank. Dkt. No. 54-1 at 19, 28. To document the initial transfer from Brooke

Credit to Brooke Funding, it points to nothing more than one sentence in an

affidavit from a vice president at DZ Bank, who does not explain how he could

know anything about internal dealings among Brooke affiliates occurring years

earlier. See Dkt. No. 54-1 at 2. Nevertheless, DZ Bank claims that it has standing

to seek enforcement of the loan as a holder in due course because it has the original

loan documents, see Dkt. No. 54-1 at 3, and obtained them in good faith, for value,

and without any knowledge of potential problems with the loan.

      McCranie’s response here, as below, is that there is simply not enough

evidence of DZ Bank’s story to support summary judgment. First, he argues that

there are genuine issues of material fact as to the chain of title, and whether Brooke

                                          4
              Case: 11-14618     Date Filed: 03/21/2013   Page: 5 of 9

Credit ever assigned the loan to Brooke Funding in the first place. After all, he

says, Home Federal’s documents suggest that it was the one that bought the loan

from Brooke Credit. See Appellant’s Br. 12-15. Second, McCranie argues that

there is at least a dispute as to when DZ Bank obtained the loan. The only

documents DZ Bank has produced to corroborate its purchase are agreements from

late October 2008—after it had acknowledged McCranie’s effort to terminate his

franchise agreement and news of Brooke’s troubles had become public. That

timing shows, McCranie argues, that even if DZ Bank can establish title, it is not a

holder in due course because it had knowledge of McCranie’s potential defenses

when it actually took the loan. See id. at 15-16.

      The District Court sided with the bank. It held that DZ Bank was a holder in

due course because “it took assignment of the Loan for value paid, in good faith

and without notice of any claim or defense relating to the Loan.” Dkt. No. 71 at 5

(citing Kan. Stat. Ann. § 84-3-302(a)). In so holding, it appears to have assumed

that the loan was in fact transferred from Brooke Credit to Brooke Funding, citing

only the DZ Bank executive’s affidavit discussed above. See id. at 1-2 (citing Dkt.

No. 54-1 at 2). It also agreed with the bank that, per the reference in the October

2008 agreement, Brooke Funding first pledged the loan to DZ Bank in 2006, well

before the bank could have had knowledge of the problems at Brooke and

McCranie’s suggested defenses. Id. at 5 & n.4. Accordingly, the court rejected

                                          5
              Case: 11-14618      Date Filed: 03/21/2013   Page: 6 of 9

McCranie’s defenses as inapplicable to a holder in due course and granted

summary judgment to the bank.



                                          II.

      A grant of summary judgment is reviewed de novo, and all inferences must

be drawn in McCranie’s favor as the non-moving party. See Chapman v. AI

Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). As the moving party, DZ

Bank must establish that there are no genuine issues of material fact for trial, and

that the undisputed or indisputable facts entitle it to judgment as a matter of law.

Fed. R. Civ. P. 56(a), (c). As the foregoing suggests, the District Court erred in

finding that DZ Bank had made this showing.

      To begin, there is no question that the parties actually do dispute the chain of

title, and with it, whether DZ Bank is properly the owner or holder of the loan,

with standing to enforce it. Accordingly, DZ Bank has only two options to defend

the grant of summary judgment. First, it can argue that the evidence is so

overwhelming in its favor that no rational juror could find to the contrary.

Chapman, 229 F.3d at 1023. Second, it can argue that the dispute about the chain

of title is not material because it does not “affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). DZ

Bank tries both approaches, but neither works.

                                           6
               Case: 11-14618      Date Filed: 03/21/2013     Page: 7 of 9

       As to the evidence, DZ Bank’s showing regarding the chain of title is

anything but overwhelming. Again, its only direct evidence of the assignment

from Brooke Credit to Brooke Funding is one sentence in an affidavit from a DZ

Bank executive who has not explained how he could have personal knowledge

regarding such a transaction. See Dkt. No. 54-1 at 2. Nor do the agreements

identified by DZ Bank do much, if anything, to bolster this showing. Those

agreements merely confirm that Brooke Funding assigned whatever interest it had

to DZ Bank; they do not show that Brooke Funding received a valid assignment of

the loan from Brooke Credit in the first place. 1 Moreover, McCranie has produced

an agreement in which Brooke Credit purported to sell almost its entire interest in

the loan to an entirely different bank. Especially in light of the allegations of

malfeasance and poor accounting surrounding the Brooke companies at the

relevant times, these inconsistencies raise real questions about whether a valid

assignment ever existed. A rational trier of fact could well conclude that DZ Bank

has not demonstrated a chain of title that leads back to Brooke Credit.

       As to materiality, DZ Bank sometimes appears to argue that it has the status

of a holder in due course merely because it has physical possession of the original

loan documents and paid consideration for them without knowledge of any

1
 Similarly, the fact that Brooke Credit was a party to the October 30, 2008 agreement shows
only that it acknowledged Brooke Funding’s pledge of the loan to DZ Bank; the bank does not
argue—nor could it—that this acknowledgement actually suffices as an assignment from Brooke
Credit to Brooke Funding.
                                             7
               Case: 11-14618     Date Filed: 03/21/2013   Page: 8 of 9

defenses. E.g., Appellee’s Br. at 17. To be sure, Kansas law (which governs here)

makes clear that “a holder in due course is a holder who takes the instrument (1)

for value, (2), in good faith, and (3) without notice of any defenses against it.”

Kaw Valley State Bank & Trust Co. v. Riddle, 549 P.2d 927, 932 (Kan. 1976).

But before reaching those three elements, the putative holder in due course must

show that he is a holder in the first place. Kansas law defines a holder as a “person

in possession of a negotiable instrument that is payable either to bearer or to an

identified person that is the person in possession.” Kan. Stat. Ann. § 84-1-

201(b)(21)(A). This note is not payable to bearer; it is payable only to Brooke

Credit or its assigns. See Dkt. No. 63-1 at 27; Dkt. No. 54-1 at 6. Accordingly,

DZ Bank’s possession of the loan documents does not make it a holder unless it

can show a chain of assignments leading back to Brooke Credit. And as we have

already discussed, it cannot meet the summary judgment standard on that

evidentiary point.

      At trial, DZ Bank may be able to prove to the trier of fact that there was a

proper assignment along every link in the chain of title, or that it should prevail for

some other reason. But at this stage, the existence of a valid assignment from

Brooke Credit to Brooke Funding appears to be a material fact, and one that is

certainly subject to reasonable dispute. The grant of summary judgment to DZ




                                           8
              Case: 11-14618    Date Filed: 03/21/2013   Page: 9 of 9

Bank is accordingly REVERSED and this case is REMANDED to the District

Court for further proceedings consistent with this opinion.




                                         9